    Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 1 of 20 PageID #:98




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

VINCENT CORDERO                       )               Case No. 1:18-cv-06863
                  Plaintiff,          )
            v.                        )               Honorable Jorge L. Alonso
DAVID TORRES,                         )               Room 1903
                  Defendant.          )
____________________________________)
DAVID TORRES,                         )
                  Counter-Plaintiff,  )
            v.                        )
VINCENT CORDERO,                      )
                  Counter-Defendant, )
            and                       )
INVIVO MEDIA GROUP, LLC,              )
INVIVO CONCERTS, LLC,                 )
                  Nominal Defendants. )

                  DEFENDANT DAVID TORRES’ AMENDED ANSWER,
                  AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

       NOW COMES Defendant, David Torres (“Torres”), by his attorneys, Ariel Weissberg,

Rakesh Khanna and the law firm of Weissberg and Associates, Ltd., and as Defendant David

Torres’ Amended Answer, Affirmative Defenses, and Counterclaims, states as follows:

                                             PARTIES
       1.      Plaintiff is a citizen of the United States, who resides in the State of Florida.

       ANSWER: Defendant, having an insufficient knowledge or information to form a

belief as to the truth of this averment in paragraph 1 of the Complaint, neither admits nor

denies the allegations of paragraph 1 of the Complaint, and demands strict proof thereof.

       2.      Upon information and belief, Defendant David Torres (“Defendant”) is a citizen of

the United States, who resides in the State of Illinois, in the City of Chicago.

       ANSWER: Torres admits the allegations contained in this paragraph.




                                                  1
     Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 2 of 20 PageID #:99




                                 JURISDICTION AND VENUE
        3.      This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1332(a)(1) because

the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs, and is

between citizens of different States.

        ANSWER: Torres admits the allegations contained in this paragraph.

        4.      Venue is proper in this district pursuant to § 1391(b)(1) because Defendant’s

residence is in this district.

        ANSWER: Torres admits the allegations contained in this paragraph.

                                    BACKGROUND FACTS
        5.      Plaintiff and Defendant were each fifty percent members and officers of Invivo

Media Group LLC, Invivo Concerts Chicago, LLC and Invivo Concerts, LLC. (collectively,

“Invivo”).

        ANSWER: Torres admits the allegations contained in this paragraph.

        6.      Invivo specialized in live music promotion for the U.S. Latino markets.

        ANSWER: Torres admits the allegations contained in this paragraph.

        7.      Defendant and Invivo requested that Plaintiff loan money to Invivo.

        ANSWER: Torres denies the allegations contained in this paragraph. Answering

further, as set forth in Torres’ Counterclaims, Plaintiff’s self-dealing conduct resulted in

financial difficulties for Invivo Media Group, LLC; Invivo Concerts Chicago, LLC; and

Invivo Concerts, LLC (hereafter “the Invivo Entities”).

        8.      Defendant promised Plaintiff that he would be responsible for paying Plaintiff back

for the loan.

        ANSWER: Torres denies the allegations contained in this paragraph.




                                                  2
    Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 3 of 20 PageID #:100




        9.     Defendant, as a co-owner of Invivo, both directly and indirectly benefited from the

loan.

        ANSWER: Torres admits in part and denies in part the allegations contained in this

paragraph. Answering further, Torres admits the Invivo Entities benefited from the loan.

Torres denies he personally benefitted from the loan.

        10.    Plaintiff loaned Invivo a total of $920,000 between February 10, 2017 and May 19,

2017 (the “Loan”).

        ANSWER: Torres denies the allegations contained in this paragraph for lack of

knowledge as Cordero was solely responsible for the direct financial management of the

Invivo Entities. Answering further, Torres would state Cordero represented to him this was

the amount of money Plaintiff loaned the Invivo Entities from February 2017 – May 2017.

        11.    Pursuant to a Secured Promissory Note dated May 22, 2017 (the “Note”), Invivo

agreed to repay to Plaintiff the Loan by August 1, 2017. A copy of the Note is attached hereto as

Exhibit 1.

        ANSWER: Torres denies the allegations contained in this paragraph. Answering

further, Torres states the Note speaks for itself. Torres, for the reasons set forth in his

Affirmative Defenses, denies the Note is a valid agreement which binds the Invivo Entities.

        12.    Pursuant to the Note, interest accrues on the Loan from August 1, 2017, until the

Loan is paid in full, at “the rate equal to LIBOR plus 600 basis points per annum.” Ex. 1, §1.

        ANSWER: Torres denies the allegations contained in this paragraph.             Answering

further, Torres states the Note speaks for itself. Torres, for the reasons set forth in his

Affirmative Defenses, denies the Note is a valid agreement which binds the Invivo Entities.




                                                3
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 4 of 20 PageID #:101




        13.    Pursuant to a Guaranty and Security Agreement made as of May 19, 2017, which

Defendant signed in conjunction with the Note (the “Guaranty Agreement”), Defendant

“absolutely, unconditionally and irrevocably guarantee[d], as primary obligator” Invivo’s

obligations under the Note. A copy of the Guaranty Agreement is attached hereto as Exhibit 2.

        ANSWER: Torres denies the allegations contained in this paragraph. Answering

further, Torres states the Guaranty Agreement speaks for itself. Torres, for the reasons set

forth in his Affirmative Defenses, denies the Guaranty Agreement is a valid agreement which

is binding upon Torres.

        14.   On August 15, 2017, Invivo repaid Plaintiff $380,000 of its obligation under the

Note.

        ANSWER: Torres admits Invivo paid $380,000.00 to Plaintiff on August 15, 2017, at

the sole direction of Cordero. Answering further, Torres denies any characterization of this

payment as an “obligation” under a “Note” as he denies the Note is a valid agreement which

is binding upon the Invivo Entities.

        15.   On May 24, 2018, Invivo repaid Plaintiff an additional $405.20 under the Note.

        ANSWER: Torres admits Invivo paid $405.20 to Plaintiff on May 24, 2018, at the sole

direction of Cordero. Answering further, Torres denies any characterization of this payment

as an “obligation” under a “Note” because he denies the Note is a valid agreement which is

binding upon the Invivo Entities.

        16.   Invivo is no longer in business and has no remaining assets.

        ANSWER: Torres denies the allegations contained in this paragraph. Answering

further, as set forth in his Counterclaims, the Invivo Entites are no longer actively pursuing

opportunities due to Plaintiff Cordero’s breach of fiduciary duty, breach of operating



                                               4
    Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 5 of 20 PageID #:102




agreement, and tortious interference with business relationships. As of the date of this filing,

Invivo Media Group, LLC, appears to have been dissolved. As of the date of this filing Invivo

Concerts, LLC and Invivo Concerts Chicago, LLC appear to be active companies.

       17.      By letter dated July 10, 2018, Plaintiff, through his counsel, demanded that

Defendant immediately pay him $579,098.75 pursuant to the terms of the Guaranty Agreement,

representing the remaining balance due and owing on the Loan, including accrued interest through

July 1, 2018.

       ANSWER: Torres denies the allegations contained in this paragraph.

       18.      Defendant has failed to pay Plaintiff the remaining balance on the Loan.

       ANSWER: Torres denies the allegations contained in this paragraph.

                                          COUNT I
                             (Enforcement of Guaranty Agreement)

       19.      Plaintiff realleges and incorporates by reference the allegations set forth above in

paragraphs 1 through 18.

       ANSWER: Torres restates and incorporates by reference his responses to paragraphs

1 through 18 above as if fully set forth herein.

       20.      Pursuant to Section 2.1 of the Guaranty Agreement, Defendant “absolutely,

unconditionally and irrevocably guarantee[d], as primary obligor . . . the full and punctual payment

when due” of all obligations under the Note.

       ANSWER: Torres denies the allegations contained in this paragraph. Answering

further, Torres states the Guaranty Agreement speaks for itself. Torres, for the reasons set

forth in his Affirmative Defenses, denies the Guaranty Agreement is a valid agreement which

is binding upon him.




                                                 5
    Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 6 of 20 PageID #:103




       21.     Pursuant to Section 6.1 of the Guaranty Agreement, Defendant represented that

there were funds in excess of the amount of the Loan in one of more accounts for the benefit of

Defendant and his family to which Defendant had access to satisfy his obligations under the

Guaranty Agreement.

       ANSWER: Torres denies the allegations contained in this paragraph.

       22.     Defendant’s failure to pay Plaintiff the outstanding amount of $539,594.80 due and

owing on the Loan, plus interest thereon, constitutes a breach of the Guaranty Agreement.

       ANSWER: Torres denies the allegations contained in this paragraph. Answering

further, Torres, for the reasons set forth in his Affirmative Defenses, denies the Guaranty

Agreement is a valid agreement which is binding upon him.

       23.     Pursuant to Section 8.3 of the Guaranty Agreement, Defendant is obligated to pay

all fees, costs and expenses incurred by Plaintiff, including reasonable attorneys’ fees, in

connection with Plaintiff’s enforcement of his rights and remedies under the Guaranty Agreement.

       ANSWER: Torres denies the allegations contained in this paragraph. Answering

further, Torres, for the reasons set forth in his Affirmative Defenses, denies the Guaranty

Agreement is a valid agreement which is binding upon him.

       24.     By reason of the foregoing, Defendant is liable to Plaintiff in the amount of

$539,594.80, together with interest thereon pursuant to the terms of the Note, plus his costs and

expenses incurred in connection with this action, including his reasonable legal fees.

       ANSWER: Torres denies the allegations contained in this paragraph. Answering

further, Torres, for the reasons set forth in his Affirmative Defenses, denies the Guaranty

Agreement is a valid agreement which is binding upon him.




                                                 6
    Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 7 of 20 PageID #:104




        WHEREFORE, Defendant, David Torres, prays that this Court enter an Order dismissing

the Complaint, and for such further and other relief as this Court Deems Just and Proper.

                                       AFFIRMATIVE DEFENSES

        25.      Torres incorporates his responses to Paragraphs 1 through 24 of the Complaint as

if set forth fully herein.

                             First Affirmative Defense: No Meeting of the Minds

        26.       Cordero’s claim fails as there was no meeting of the minds regarding the alleged

Personal Guaranty.

                         Second Affirmative Defense: Absence of Consideration

        27.      Cordero’s claim fails as there was no consideration regarding the alleged Personal

Guaranty.

                     Third Affirmative Defense: Failure to Pursue the Borrower First

        28.      Cordero’s claim fails as he failed to adequately pursue the Invivo Entities before

pursuing Torres.

        WHEREFORE, Defendant, David Torres, prays that this Court enter an Order dismissing

the Complaint, and for such further and other relief as this Court Deems Just and Proper.

                                            COUNTERCLAIMS

        NOW COMES Counter-Plaintiff, David Torres, and for his Counterclaims against

Counter-Defendant, Vincent Cordero, and Nominal Defendants, Invivo Media Group, LLC and

Invivo Concerts, LLC, states as follows:

                                                  PARTIES

        1.       Counter-Plaintiff David Torres is a citizen of the United States and a resident of the

state of Illinois.



                                                   7
    Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 8 of 20 PageID #:105




        2.      Upon information and belief, Counter-Defendant Vincent Cordero is a citizen of

the United States and a resident of the state of Florida.

        3.      Nominal Defendant, Invivo Media Group, LLC, is a Delaware Limited Liability

Company with the principal place of business located in Miami, Florida.

        4.      Nominal Defendant, Invivo Concerts, LLC, is a Delaware Limited Liability

Company with the principal place of business located in Miami, Florida.

                                         JURISDICTION

        5.      This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1332(a)(1) because

the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs, and is

between citizens of different States.

        6.      Venue is proper in this district pursuant to § 1391(b)(1) because Counter-Plaintiff’s

residence is in this district.

                                         BACKGROUND

        7.      On June 13, 2016, Plaintiff Vincent Cordero (“Cordero”) and Torres formed Invivo

Media Group, LLC, in the state of Delaware, to serve as an innovation and business acceleration

partner to transform and scale the Latino music industry across mainstream media (“Invivo Media

Group”).

        8.      The mission of Invivo Media Group was to provide business and brand

amplification to Latino talent across media, music, and sports through live event promotion, talent

commercial partnerships, and strategic media consulting.

        9.       Cordero was appointed Chief Executive Officer of Invivo Media Group. Cordero

has significant experience in the entertainment industry specializing in Latino media including

experience with HBO Latin America, Fox Deportes, and Univision Chicago.



                                                  8
    Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 9 of 20 PageID #:106




       10.     Torres was appointed President of Live Events of Invivo Media Group. Torres

brought over twenty-eight (28) years of experience in promoting live music and events to Invivo

Media Group, LLC, with noted successes in ticket sales and artist promotion.

       11.     At the insistence of Cordero, Invivo Media Group formed an advisory board to be

populated by individuals with high visibility in the entertainment industry (“Advisory Board”).

Cordero as Chief Executive Officer took the initiative to qualify and choose the members of the

Advisory Board. Thus, the members of the Advisory Board were direct contacts of Cordero -

some of the members chosen performed consulting work for the Invivo Media Group.

       12.     Without consulting with Torres, Cordero mandated some of the members of the

Advisory Board were to be compensated.

       13.     Invivo Media Group, used a variety of vendors in furtherance of its business

(“Vendors”). Most of the Vendors retained by Invivo Media Group were prior contacts of Cordero.

Without consulting with Torres, Cordero unilaterally determined the amounts that Invivo Media

Group would pay the Vendors.

       14.     After Invivo Media Group’s formation the first live event it promoted was the 2017

U.S. tour of Juan Carlos Ozuna (“Ozuna”). As the promoter Invivo Media Group’s responsibilities

included among other things, managing talent relations on tour, securing venues, venue relations,

and handling concert logistics.

       15.     Invivo Media Group promoted Ozuna’s tour dates including events in New York,

Los Angeles, Chicago, Houston, Dallas, Las Vegas, and Orlando among others (“Ozuna Tour”).

The promotion of the Ozuna Tour was the primary source of revenue for Invivo Media Group in

May 2017.




                                               9
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 10 of 20 PageID #:107




       16.     On February 10, 2017, Cordero and Torres formed Invivo Concerts Chicago, LLC,

as an affiliate to Invivo Media Group, in the state of Illinois (“Invivo Concerts Chicago”). Cordero

and Torres each owned a fifty (50) percent interest in Invivo Concerts Chicago.

       17.      On May 12, 2017, Cordero and Torres formed Invivo Concerts, LLC, as an affiliate

to Invivo Media Group, in the state of Delaware (“Invivo Concerts”). Cordero and Torres each

have a fifty (50) percent interest in Invivo Concerts. Hereafter, Invivo Media Group, Invivo

Concerts Chicago, and Invivo Concerts shall be collectively referred to as the “Invivo Entities.”

       18.     Pursuant to Cordero and Torres’ agreement, the formation of the Invivo Entities

was in furtherance of their business of the global promotion of Latino music and events.

       19.     Under the auspices of building connections and procuring business opportunities

for the Invivo Entities, Cordero frequently traveled to network with industry executives and

investors for the purpose of creating business opportunities.

       20.     Frequently, without the knowledge or consent of Torres, these meetings and

contacts would evolve into Cordero pursuing business opportunities which were in direct

competition with the Invivo Entities and for which the Invivo Entities would receive no

compensation. Thus, Cordero engaged in a pattern of self-dealing and usurpation of corporate

opportunities of the Invivo Entities.

       21.     The Invivo Entities suffered financially as a result of Cordero’s malfeasance and

nonfeasance because instead of Cordero generating revenues and business opportunities, these

revenues and business opportunities were diverted by Cordero away from the Invivo Entities.

       22.     Beginning in February 2017, without the written consent of Torres, Cordero

unilaterally began paying monies to Invivo Media Group allegedly in furtherance of Invivo Media

Group’s business interests. These payments were unauthorized and ultra vires because the



                                                10
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 11 of 20 PageID #:108




Operating Agreement of Invivo Media Group required the prior consent of co-member Torres to

any loans from a co-Member, and Torres never agreed to these loans.

       23.     On May 22, 2017, Cordero attempted to memorialize these payments to the Invivo

Media Group, after the fact and in violation of the Operating Agreement with a Promissory Note

which was executed in New York, New York, in favor of Cordero. Through this Promissory Note,

Cordero attempted to obligate the Invivo Entities.

       24.     On May 19, 2017, Torres signed an alleged Personal Guaranty (“Personal

Guaranty”) which attempted to secure recovery from Torres should the Invivo Entities not honor

their alleged obligation.

       25.     As of the date of this filing, Cordero did not make any material attempts to seek

payment from the Invivo Entities.

       26.     In January of 2018, Cordero formed One Road Media Ventures, LLC, to promote

Latino talent in Asia in direct competition with the Invivo Entities.

       27.     Cordero through One Road Media Ventures, LLC, is advancing strategic alliances

with individuals with whom he networked in self-dealing and usurpation of corporation

opportunities of the Invivo Entities.

                                                   COUNT I
                                        (Breach of Fiduciary Duty as to
                                          Invivo Media Group, LLC)

       28.     Torres realleges and incorporates by reference the allegations set forth in

paragraphs 1 – 27.

       29.     Torres did not make a demand upon Cordero to bring this derivative action because

it would be futile for Torres to make this demand upon Cordero. This demand would be futile

because Cordero, as the fifty (50) percent owner of the membership interest of the Invivo Media



                                                   11
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 12 of 20 PageID #:109




Group and as the putative Defendant, would not agree for the Invivo Entities to file an action

against Cordero to redress the non-feasance and malfeasance of Cordero. Thus, no demand by

Torres upon Cordero is a condition precedent for Torres bringing this derivative action against

Cordero.

       30.     As the Chief Executive Officer, Cordero was responsible for oversight of strategy,

partnerships, business development, talent incubation/amplification, sponsorship, consulting

services, marketing, legal, finance, technology, human resources, operations and business

endeavors.

       31.     As Co-Member, Chief Executive Officer and a Member of Invivo Media Group’s

Management Board, Cordero was a fiduciary to Invivo Media Group and owed Invivo Media

Group a duty of loyalty and a duty of care.

       32.     Cordero breached his duty of loyalty to Invivo Media Group, among other ways,

by usurping business and financial opportunities belonging to Invivo Media Group.

       33.     Cordero breached his duty of care to Invivo Media Group, among other ways, by

awarding contracts to select Advisory Board Members and Vendors he was connected with at

exorbitant expense to Invivo Media Group.

       34.     Torres is entitled to damages for Cordero’s breach of his fiduciary duties of care

and loyalty to Invivo Media Group.

       WHEREFORE, Counter-Plaintiff, David Torres, prays this Court enter an Order granting

judgment in his favor on Count I, and for such further and other relief as this Court Deems Just

and Proper.




                                               12
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 13 of 20 PageID #:110




                                            COUNT II
                             (Breach of LLC Operating Agreement as to
                                    Invivo Media Group, LLC)

       35.     Torres realleges and incorporates by reference the allegations set forth in

paragraphs 1 – 27.

       36.     In June 2016, Cordero and Torres executed the “Operating Agreement of Invivo

Media Group LLC” (“Operating Agreement”). The Operating Agreement of Invivo Media Group

LLC is attached hereto as Exhibit 1.

       37.     From July 2016 to date, Cordero has breached the following provisions of the

Operating Agreement:

               (a)     Failing to obtain Torres’ approval for cash advances to Invivo Media Group

                       at the time of the loans in violation of the Operating Agreement. See

                       Operating Agreement at 6(c)(vi); and

               (b)     By organizing and advancing One Road Media Ventures, LLC, which

                       competed directly with Invivo Media Group failed to properly obtain the

                       prior consent of the Management Board, including Torres in violation the

                       Operating Agreement. See Operating Agreement at 6(i).

       38.     Torres fully performed all his obligations under the operating agreement.

       39.     By virtue of Cordero’s breaches of the Operating Agreement Invivo Media Group

was damaged.

       WHEREFORE, Counter-Plaintiff, David Torres, prays this Court enter an Order granting

judgment in his favor on Count II, and for such further and other relief as this Court Deems Just

and Proper.




                                               13
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 14 of 20 PageID #:111




                                               COUNT III
                     (Tortious Interference with Prospective Business Relations as to
                                       Invivo Media Group, LLC)

       40.     Torres realleges and incorporates by reference the allegations set forth in

paragraphs 1 – 27.

       41.     During his time as CEO, Cordero took great pains to network on behalf of the

Invivo Entities, when, in actuality, he was seeking out competing opportunities and investment

partners for these competing opportunities.

       42.     Among the business relationships Cordero established in direct competition with

the Invivo Entities were, among others,

               (a)      Apple, Inc.;

               (b)      Time Warner, Inc.;

               (c)      Platinum Equity; and

               (d)      Contacts which were in negotiations with the Invivo Entities to bring artists

                        to broader Asian markets which are currently linked to Cordero’s newest

                        business endeavor – One Road Media Ventures.

       43.     These entities and individuals were prospective clients of the Invivo Entities -

which would have provided consulting services on their behalf regarding amplification of the

Latino entertainment market and live events expertise in the United States and Asia.

       44.     Invivo Media Group was irreparably damaged by the loss of these prospective

business relationships.

       WHEREFORE, Counter-Plaintiff, David Torres, prays this Court enter an Order granting

judgment in his favor on Count III, and for such further and other relief as this Court Deems Just

and Proper.



                                                 14
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 15 of 20 PageID #:112




                                              COUNT IV
                             (Accounting as to Invivo Media Group, LLC)

       45.     Torres realleges and incorporates by reference the allegations set forth in

paragraphs 1 – 27.

       46.     As set forth in Count I, Cordero has breached his duty of loyalty and duty of care

to Invivo Media Group.

       47.     As set forth in Count II, Cordero has breached the Operating Agreement of Invivo

Media Group by (a) unilaterally loaning cash to Invivo Media Group without the written consent

of Torres and (b) paying himself back directly out of the Invivo Media Group account without the

written consent of Torres.

       48.     Torres, on behalf of Invivo Media Group, does not have an adequate remedy at law

to determine the amounts loaned by, paid to, or misappropriated by Cordero during his time as

Chief Executive Officer of Invivo Media Group.

       49.     Accordingly, Torres, on behalf of Invivo Media Group, is entitled to an equitable

accounting from Cordero regarding all transactions taking place at his direction from June 2016 to

the present.

       WHEREFORE, Counter-Plaintiff, David Torres, prays that this Court enter an Order

granting judgment in his favor on Count IV, and for such further and other relief as this Court

Deems Just and Proper.

                                             COUNT V
                                   (Breach of Fiduciary Duty as to
                                       Invivo Concerts, LLC)

       50.     Torres realleges and incorporates by reference the allegations set forth in

paragraphs 1 – 27.




                                               15
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 16 of 20 PageID #:113




       51.     Torres did not make a demand upon Cordero to bring this derivative action because

it would be futile for Torres to make this demand upon Cordero. This demand would be futile

because Cordero, as the fifty (50) percent owner of the membership interest of the Invivo Media

group and as the putative Defendant would not agree for the Invivo Entities to file an action against

Cordero to redress the nonfeasance and malfeasance of Cordero. Thus, no demand by Torres upon

Cordero is a condition precedent for Torres bringing this derivative action against Cordero.

       52.     As the co-owner, Cordero was a fiduciary to Invivo Concerts and owed Invivo

Concerts a duty of loyalty.

       53.     Cordero breached his duty of loyalty to Invivo Concerts, among other ways, by

usurping business and financial opportunities belonging to Invivo Concerts.

       54.     Torres is entitled to damages for Cordero’s breach of his fiduciary duty of loyalty

to Invivo Concerts.

       WHEREFORE, Counter-Plaintiff, David Torres, prays this Court enter an Order granting

judgment in his favor on Count V, and for such further and other relief as this Court Deems Just

and Proper.

                                             COUNT VI
                   (Tortious Interference with Prospective Business Relations as to
                                       Invivo Concerts, LLC)

       55.     Torres realleges and incorporates by reference the allegations set forth in

paragraphs 1 – 27.

       56.     During his time as co-owner of Invivo Concerts, Cordero took great pains to

network on behalf of the Invivo Entities, when, in actuality, he was seeking out competing

opportunities and investment partners to back them.




                                                 16
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 17 of 20 PageID #:114




       57.       The business relationships Cordero established in direct competition with the

Invivo Entities were, among others,

                 (a)    Apple, Inc.;

                 (b)    Time Warner, Inc.;

                 (c)    Platinum Equity; and

                 (d)    Contacts which were in negotiations with the Invivo Entities to bring artists

                        to broader Asian markets which are currently linked to Cordero’s newest

                        business endeavor – One Road Media Ventures.

       58.       These entities and individuals were prospective clients of the Invivo Entities -

which would have provided consulting services on their behalf regarding amplification of the

Latino entertainment market and live events expertise in the United States and Asia.

       59.       Invivo Concerts was irreparably damaged by the loss of these prospective business

relationships.

       WHEREFORE, Counter-Plaintiff, David Torres, prays this Court enter an Order granting

judgment in his favor on Count VI, and for such further and other relief as this Court Deems Just

and Proper.

                                             COUNT VII
                                (Breach of Contract as to David Torres)

       60.       Torres realleges and incorporates by reference the allegations set forth in

paragraphs 1 – 27.

       61.       Beginning in 2016, Cordero and Torres formed an oral agreement to build a series

of businesses which would focus on the amplification of the Latino entertainment industry across

a variety of media and markets.




                                                 17
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 18 of 20 PageID #:115




        62.     Cordero was to assume the oversight of business operations for the Invivo Entities

while Torres was to focus on obtaining talent for and promoting live events.

        63.     This agreement was subsequently ratified by the parties’ course of conduct in

forming the Invivo Entities.

        64.     Torres fully performed pursuant to the terms of the parties’ agreement.

        65.     Cordero breached the parties’ agreement in failing to continue in good faith with

the business of the Invivo Entities.

        66.     Torres has been irreparably injured by Cordero’s breach of the parties’ agreement.

        WHEREFORE, Counter-Plaintiff, David Torres, prays this Court enter an Order granting

judgment in his favor on Count VII, and for such further and other relief as this Court Deems Just

and Proper.

                                       DEMAND FOR A JURY TRIAL

        67.     Torres hereby demands a trial by jury pursuant to Federal Rule of Civil Procedure

38, for all issues triable of right by a jury.

                                           PRAYER FOR RELIEF

        WHEREFORE,          having     stated    his    Affirmative   Defenses   and   Counterclaims,

Defendant/Counter-Plaintiff, David Torres, prays for relief as follows:

        1.      Plaintiff Cordero should be denied the relief requested;

        2.      For judgment on Defendant/Counter-Plaintiff Torres’ Counterclaims;

        3.      For attorneys’ fees and costs to the extent applicable; and

        4.      For such other relief as the Court deems just and proper.




                                                       18
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 19 of 20 PageID #:116




                                             DAVID TORRES,
                                             Defendant/Counter-Plaintiff


                                             By: _/s/ Ariel Weissberg____
                                                     One of his attorneys


Ariel Weissberg, Esq. (No. 3125591)
Lindsey Purdy, Esq. (No. 6325145)
Weissberg and Associates, Ltd.
401 S. LaSalle St., Suite 403
Chicago, Illinois 60605
T. 312-663-0004
Email: ariel@weissberglaw.com




                                        19
   Case: 1:18-cv-06863 Document #: 21 Filed: 12/14/18 Page 20 of 20 PageID #:117




                               CERTIFICATE OF SERVICE

         I, Ariel Weissberg, an attorney, certify that on December 14, 2018, I caused to be filed
DEFENDANT DAVID TORRES’ AMENDED ANSWER, AFFIRMATIVE DEFENSES,
AND COUNTERCLAIMS. Notice of this filing was sent to all parties registered to receive notice
in this case by electronic transmission through the court’s CM/ECF system.



                                      /s/ Ariel Weissberg
                                        Ariel Weissberg




                                               20
